UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 07-6996



JESSE JAMES PRITCHARD, JR.,

                Petitioner - Appellant,

          v.


GEORGE HINKLE, Warden,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Claude M. Hilton, Senior
District Judge. (1:07-cv-00129-CMH)


Submitted:   March 28, 2008                 Decided:   April 21, 2008


Before MOTZ and GREGORY, Circuit Judges, and WILKINS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Jesse James Pritchard, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Jesse James Pritchard, Jr., seeks to appeal the district

court’s order denying relief on his 28 U.S.C. § 2254 (2000)

petition.    The order is not appealable unless a circuit justice or

judge     issues   a   certificate    of     appealability.    28   U.S.C.

§ 2253(c)(1) (2000). A certificate of appealability will not issue

absent “a substantial showing of the denial of a constitutional

right.”    28 U.S.C. § 2253(c)(2) (2000).        A prisoner satisfies this

standard by demonstrating that reasonable jurists would find that

any assessment of the constitutional claims by the district court

is debatable or wrong and that any dispositive procedural ruling by

the district court is likewise debatable.          Miller-El v. Cockrell,

537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484

(2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).          We have

independently reviewed the record and conclude that Pritchard has

not made the requisite showing. Accordingly, we deny a certificate

of appealability and dismiss the appeal.            The motion to compel

prison officials to return legal documents is denied.         We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                DISMISSED




                                     - 2 -